              Case 2:18-cv-01841-JLR Document 26 Filed 04/17/20 Page 1 of 4




 1                                                               District Judge James L. Robart
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     VINCENT FREDRICS BANDA,
11                                                  NO. C18-1841 JLR
12                             Petitioner,
        v                                           STIPULATED ORDER OF DISMISSAL
13
14   KEVIN MCALEENAN, et al.,                       Noted for: April 15, 2020

15                            Respondents.
16
17
18          The parties have settled Plaintiff’s claims for attorneys’ fees and costs. Now, that

19 all claims specifically referenced in Plaintiff’s petition have been resolved either by Court
20 order (Dkt. Nos. 17, 18) or settlement, the parties, through their undersigned counsel and
21 respective attorneys of record, now hereby stipulate to the dismissal of the above-
22 captioned action.
23 //
24 //
25 //
26 //
27 //
28
     STIPULATED ORDER OF DISMISSAL                                        UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVE., STE. 700
     C18-1841 JLR 1
                                                                              TACOMA, WA 98402
                                                                                (253) 4258-3800
            Case 2:18-cv-01841-JLR Document 26 Filed 04/17/20 Page 2 of 4




1     DATED this 15th day of April, 2020.
2
3                                           Respectfully submitted,
4
5                                              s/ Matt Adams
                                               MATT ADAMS, WSBA No. 28287
6
                                               matt@nwirp.org
7
8                                              s/ Aaron Korthuis
                                               AARON KORTHUIS, WSBA No. 53974
9                                              aaron@nwirp.org
10
                                               Northwest Immigrant Rights Project
11                                             615 Second Ave., Suite 400
12                                             Seattle, WA 98104
                                               Tel: (206) 957-8611
13                                             Attorneys for Petitioner
14
15                                             BRIAN T. MORAN
                                               United States Attorney
16
                                               /s/ Michelle R. Lambert
17                                             Michelle R. Lambert, NYS #4666657
                                               Assistant United States Attorney
18                                             United States Attorney’s Office
                                               1201 Pacific Avenue, Suite 700
19                                             Tacoma, Washington 98406
                                               Phone: (253) 428-3824
20                                             Email: michelle.lambert@usdoj.gov
                                               Attorneys for Respondents
21
22
23
24
25
26
27
28
     STIPULATED ORDER OF DISMISSAL                                      UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVE., STE. 700
     C18-1841 JLR 2
                                                                            TACOMA, WA 98402
                                                                              (253) 4258-3800
              Case 2:18-cv-01841-JLR Document 26 Filed 04/17/20 Page 3 of 4




1                                            ORDER
2
           IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
3
     is GRANTED for the reasons set forth in the Stipulation.
4
5
           SO ORDERED.
6
7
           Dated this 17th day of April, 2020.
8
9
10
11
12
                                                    A
                                                    JAMES L. ROBART
13
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      STIPULATED ORDER OF DISMISSAL                                    UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVE., STE. 700
      C18-1841 JLR 3
                                                                           TACOMA, WA 98402
                                                                             (253) 4258-3800
            Case 2:18-cv-01841-JLR Document 26 Filed 04/17/20 Page 4 of 4




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED ORDER OF DISMISSAL                            UNITED STATES ATTORNEY
                                                               1201 PACIFIC AVE., STE. 700
     C18-1841 JLR 4
                                                                  TACOMA, WA 98402
                                                                    (253) 4258-3800
